Citation Nr: 0119661	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  90-52 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.  

3.  Entitlement to service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1980.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a November 1988 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which reduced the assigned 
evaluation for service-connected chondromalacia of the left 
patella from 20 percent to 10 percent and denied entitlement 
to an evaluation in excess of 10 percent for service-
connected chondromalacia of the right patella.  In the course 
of his appeal, the veteran sought to reopen his claim of 
entitlement to service connection for a low back disability.  
In an April 1989 decision, the RO determined that new and 
material evidence had not been presented to reopen the claim.  
The veteran subsequently perfected an appeal as to these 
issues.   

These issues were most recently before the Board in May 1997, 
at which time the Board determined that new and material 
evidence had been presented to reopen the claim of 
entitlement to service connection for a low back disability.  
The Board also determined that entitlement to restoration of 
a 20 percent evaluation for chondromalacia of the left knee 
was warranted.  The Board remanded the issues of entitlement 
to service connection for a low back disability, entitlement 
to an evaluation in excess of 20 percent for chondromalacia 
of the left knee, and entitlement to an evaluation in excess 
of 10 percent for chondromalacia of the right knee to the RO 
for further development of the record.  The requested 
development having been completed, these issues have now been 
returned to the Board for appellate consideration.  

The Board notes that the issue of entitlement to service 
connection for a low back disability will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The service-connected left knee disability is manifested 
by subjective complaints of weakness and giving way with 
medical evidence of severe recurrent subluxation and lateral 
instability, slight to moderate degenerative arthritis on 
x-ray, and slight, painful limitation of motion.  

3.  The service-connected right knee disability is manifested 
by subjective complaints of weakness and giving way with 
medical evidence of severe recurrent subluxation and lateral 
instability, slight to moderate degenerative arthritis on 
x-ray, and slight, painful limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for service-
connected chondromalacia of the left knee have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for a 10 percent evaluation for a left knee 
disability due to painful motion are met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2000).  

3.  The criteria for a 30 percent evaluation for service-
connected chondromalacia of the right knee have been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5257.

4.  The criteria for a 10 percent evaluation for a right knee 
disability due to arthritis and painful motion are met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Relevant service medical records dated in 1975 and 1979 note 
chondromalacia of both knees, right greater than left.  A May 
1975 clinical record noted an impression of severe 
chondromalacia in the right knee.  A Medical Board 
examination dated in March 1980 reflects relevant findings of 
bilateral subluxating patellae with chondromalacia, right 
greater than the left.  

Upon VA examination dated in September 1980, chondromalacia 
of the patella of both knees was noted, with the right being 
postoperative.  Radiological examination of both knees 
revealed only some irregularity to the articular bony surface 
of the right knee with its area of elevation in the 
midportion.  There was no evidence of loose bodies or joint 
effusion.  There was some very minimal osteophytic spurring 
in the medial compartment on the right.  

In a March 1981 rating decision, the RO granted entitlement 
to service connection for chondromalacia of the right and 
left knee, each evaluated as 10 percent disabling.  The RO 
also denied entitlement to service connection for back pains; 
the veteran was notified and did not appeal.  

A private medical evaluation dated in July 1981 notes 
bilateral chondromalacia with continued symptoms.  Physical 
examination revealed vastus medialis oblique atrophy on both 
sides, small effusion, distal medial facet tenderness, stable 
medial and lateral ligaments, stable anterior and posterior 
cruciate ligaments, a negative Helfet, and a questionably 
positive McMurray's sign.  There was no joint line 
tenderness.  

VA examination dated in October 1983 showed chondromalacia of 
the right and left knee.  The left knee had mild medial joint 
line tenderness with patellar crepitation.  The right knee 
had some anterior drawer laxity as well as medial joint line 
tenderness and some quadriceps wasting.  Bilateral patellar 
inhibition and crepitation were also noted as well.  

In a December 1983 rating decision, the RO determined that a 
20 percent evaluation was warranted for the service connected 
right knee.  

Private treatment records dated in 1986 reflect the veteran 
underwent arthroscopic surgery of both knees in March 1986.  
A September 1986 evaluation report notes subpatellar crepitus 
on range of motion and a positive apprehension sign on range 
of motion testing.  The left knee was noted as 
symptomatically worse than the right knee.  

Upon VA examination dated in October 1986, the examiner noted 
much subpatellar crepitus in the right knee with no 
significant instability.  Pain with movement was also noted.  
In the left knee, the examiner noted effusion, much 
subpatellar crepitus, joint instability laterally, and 
tenderness over the medial joint area to palpation.  The 
joint was also noted as painful with movement.  There was 
also one-inch quadriceps atrophy on the left.  The examiner 
noted a 30-degree lower leg eversion which gave the 
impression of a genu valgus deformity.  A final impression of 
moderate chondromalacia of the right knee and severe 
chondromalacia of the left knee with deformity and 
instability was noted.  

In a January 1987 rating decision, the RO determined that a 
10 percent evaluation was warranted for the service-connected 
right knee and a 20 percent evaluation was warranted for the 
service-connected left knee.  

Upon VA examination dated in September 1988, the examiner 
noted marked patellar apprehension and marked crepitus in 
both knees.  No effusion was present.  The examiner noted 
that the veteran was unable to bend properly to lift and 
therefore used his back for lifting.  It was also noted that 
the veteran was presently off work because of low back strain 
due to improper lifting.  The veteran complained of pain on 
kneeling, crawling, and climbing as well as ascending and 
descending stairs.  Prolonged sitting was noted as resulting 
in stiffness and achiness.  

In November 1988, the RO proposed to reduce the assigned 
disability evaluation for the veteran's service-connected 
left knee from 20 percent to 10 percent, effective February 
1, 1989.  

Private clinical records dated in 1988 note the left knee as 
worse than the right with continued symptomatology.  A 
private medical evaluation dated in December 1988 notes 
moderately severe chondromalacia of the patella in both 
knees.  

A May 1989 statement from A. P., a private physician, 
reflects that the veteran had severe chondromalacia on the 
right side and moderately severe chondromalacia on the left.  
The left side was noted as more symptomatic that the right 
due to subluxation of the knee cap.  

A June 1989 statement from Dr. A. P. indicates that the 
veteran's knees demonstrated severe subluxation with nearly 
complete loss of the joint surface.  The physician 
characterized the veteran's patello-femoral dysfunction as 
severe. 

At his August 1989 RO hearing, the veteran testified that he 
usually wore a knee brace on both knees.  The veteran's 
spouse testified that he experienced difficulty with day-to-
day things due to knee pain and stiffness.  She also reported 
constant popping of the knees.  

Private treatment records dated from 1989 to 1990 reflect the 
veteran underwent arthroscopy, lateral release and 
anteromedialization of the tibial tubercle in the right knee 
in July 1989.  The same procedure was performed on the left 
knee in June 1990.  In a July 1990 letter, Dr. A. P. stated 
that he would rate the loss of use due to the veteran's 
bilateral knee disability, as compared to amputation through 
the knee, at 40 to 50 percent.  

Upon VA examination dated in April 1990, it was noted the 
veteran was wearing knee cages bilaterally which were well 
worn.  The veteran was able to squat down 60 percent of the 
way.  It was noted that he was able to walk on the heels and 
toes and to tandem gait well, but he walked cautiously.  
Diagnoses of chondromalacia of the patella secondary to 
recurrent dislocations, secondary to developmental anomaly of 
both knees, postoperative patellar tendon transfer on the 
right, patellar shaving bilaterally, and low back pain with a 
history of acute strain with "prolonged recovery period for 
no obvious reason" were noted. 

Upon VA examination dated in August 1990, the veteran 
complained of stiffness, soreness, and pain in the knees.  He 
also complained of stiffness and sharp pain in the back.  He 
reported an inability to ride in a car for more than 45 
minutes and an inability to sleep.  Physical examination 
revealed effusion on the right and marked crepitus 
bilaterally.  Patellar apprehension was positive bilaterally.  
Slight medial and lateral joint effusion was also noted 
bilaterally.  Quadriceps circumference was noted as 26 inches 
on the right and 23 inches on the left.  Radiological 
examination revealed severe chondromalacia of the patella of 
both knees.  A diagnosis of bilateral internal derangement of 
the knees with very severe chondromalacia of the patella 
bilaterally, left greater than right, was recorded.  It was 
noted that this impacted his ability to walk, stand, kneel, 
and use stairs.  The examiner also referenced the letters 
from Dr. A. P., the veteran's orthopedist.  

In a September 1990 rating decision, the RO continued a 10 
percent evaluation for the service-connected left and right 
knee disabilities.  The RO also determined that new and 
material evidence had not been presented to reopen the claim 
of entitlement to service connection for a back disability.  

In an April 1991 decision, the Board remanded the issues of 
whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for a 
lumbar disorder, entitlement to an evaluation in excess of 10 
percent for chondromalacia of the right knee, and entitlement 
to an evaluation in excess of 10 percent for chondromalacia 
of the left knee to the RO for additional consideration.  In 
a June 1991 confirmed rating decision, the RO continued to 
find that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for a 
lumbar disorder.  

In a May 1992 decision, the Board again remanded the issues 
of whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for a 
lumbar disorder, entitlement to an evaluation in excess of 10 
percent for chondromalacia of the right knee, and entitlement 
to restoration of a 20 percent evaluation for chondromalacia 
of the left knee to the RO for additional development of the 
record.  

Upon VA examination dated in May 1992, the veteran complained 
of knee pain all of the time, especially at night, as well as 
back pain most of the time.  he reported having injured his 
lumbar spine four years previously while lifting a shipping 
crate.  Physical examination revealed no evidence of swelling 
in either knee.  The compression of the patella at the joint 
did not produce any crepitus in either knee.  McMurray's 
testing was negative in both knees.  The medial and lateral 
collateral ligaments were firm in both knees.  There was no 
laxity noticed on any ligaments, including a negative Drawer 
sign.  The quadriceps measured 20 and 1/2 inches on the right 
and 20 and 1/4 inches on the left.  A radiological report of 
the knees demonstrated evidence of previous surgery involving 
both knees, but was otherwise negative.  Relevant diagnoses 
of chronic lumbosacral strain without neurological findings 
and status post multiple surgeries of both knees related to 
chondromalacia were noted.  

In a June 1992 statement, Dr. A. P. stated that the veteran 
had significant lateral instability in his kneecap.  Dr. A. 
P. also stated that the veteran fell within the category of 
severe recurrent subluxation or lateral instability.  He also 
noted that the radiological reports and May 1992 examination 
were at odds with his examination of the veteran.  

In a November 1992 rating decision, the RO continued a 10 
percent evaluation for chondromalacia of the right knee and 
the left knee.  The RO also found that no new and material 
evidence had been presented to reopen the claim of 
entitlement to service connection for a low back disorder. 

In a December 1992 statement, Dr. A. P. noted that clinical 
records dated from 1986 showed six references to instability 
and dislocations in the patello-femoral joint.  He also noted 
that clinical records dated in March and August 1991 showed 
crepitance, degeneration in the knee, restriction of motion 
due to pain, and degenerative arthritis.  He noted that the 
veteran had open arthrotomies during service and his kneecaps 
shaved and drilled.  Dr. A. P. also noted that when he first 
saw the veteran, he had worn the cartilage off and his 
kneecaps were subluxated out of the sulcus.  Dr. A. P. stated 
that he attempted to centralize those as a salvage procedure.  
He also stated that for any physician to suggest that this 
made the veteran's knees normal was a reflection of their 
inexperience and their inability to recognized their 
inexperience.  He opined that there was no question the 
veteran would be rated at 20 to 25 percent for each knee by 
any board in the state.  

A private discharge summary dated in 1993 reflects a 
diagnosis of major depression with suicidal ideation and 
chronic low back pain.  It was also noted that the veteran 
had chronic bilateral knee pain.  

In August 1993, the veteran was granted entitlement to 
disability benefits from the Social Security Administration.  

In a May 1994 decision, the Board again remanded the issues 
of whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for a 
lumbar disorder, entitlement to an evaluation in excess of 
10 percent for chondromalacia of the right knee, and 
entitlement to restoration of a 20 percent evaluation for 
chondromalacia of the left knee to the RO for further 
development of the record.  

Upon VA examination dated in October 1994, the examiner noted 
that the claims folder had been reviewed and that partial 
radiological series of both knees were available.  The 
veteran's current symptoms were noted as constant soreness 
and aching in the right knee joint aggravated by squatting, 
walking, twisting, weather changes, and climbing stairs.  
Stiffness and swelling, but no locking, were also noted.  It 
was also noted that at times he had a "specific sharp pain" 
similar to what used to happen when the right knee would 
lock.  Almost identical symptoms were noted on the left.  
Physical examination revealed difficulty changing positions 
and obvious discomfort on motion in both knee joints.  Range 
of motion in the right knee was noted as including 5 degrees 
of hyperextension and flexion to 120 degrees.  Range of 
motion in the left knee included 5 degrees of hyperextension 
and flexion to 130 degrees.  Medial and lateral collateral 
ligaments and cruciate ligaments were stable.  There was mild 
patellar hypermobility and apprehension on motion of the 
patella.  The veteran had patellofemoral grating and 
tenderness bilaterally, left greater than the right.  Calf 
circumference on the left was greater than the right by 1/2 
inch and thigh circumferences were equal.  It was noted that 
motion of the hips caused back pain.  Tibial tubercle areas 
were prominent bilaterally, greater on the left, but non-
tender.

The examiner noted there was no effusion in either knee joint 
and no abnormal meniscal signs were noted.  The examiner 
noted that radiological testing demonstrated that some 
calcifications were suggested in the notch, but they might be 
related to the overlying distal patella.  The patellar 
femoral relationships appeared normal with the patellae well 
centered in the notch.  Degenerative spurring was noted in 
the patellofemoral joint.  Diagnoses of chondromalacia 
patellae, reported by the previous operating surgeon as class 
3-4 in both knees, moderate degenerative arthritis in both 
knee joints, retained foreign bodies in the tibia bilaterally 
(metallic surgical screw), obesity, and a history of 
depression were noted.  The examiner noted that the veteran 
did appear to have a significant disability which was likely 
to worsen with time.  It was noted that his obesity 
contributed to the strain on his knee joints and all weight 
bearing joints.  The veteran's limitations were noted as 
including medical prohibitions against frequent stair 
climbing, sitting with the knees in a flexed position, and 
avoidance of any activities such as squatting, kneeling, 
running, and jumping.  

In a March 1995 statement, Dr. A. P. stated that his clinical 
records pertaining to the veteran demonstrated the need for 
additional convalescence in regard to both the right and left 
knee.  He also opined that if an individual had 30 degrees of 
knee flexion, they would have more than a slight increase 
over 10 percent disability.  

In a March 1995 rating decision, the RO determined that 
extension of a temporary 100 percent rating for right knee 
surgery convalescence beyond September 1989 had not been 
shown; that extension of a temporary 100 percent rating for 
left knee surgery convalescence beyond July 1990 had not been 
shown, denied entitlement to an evaluation in excess of 10 
percent for service-connected right and left knee 
disabilities, and determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for a lumbar spine condition.  

In an April 1995 rating decision, the RO confirmed the 
findings of the March 1995 rating decision.  An August 1995 
rating decision again confirmed the previous rating.  

In a May 1997 decision, the Board granted entitlement to 
restoration of a 20 percent evaluation for chondromalacia 
patella of the left knee, entitlement to an extension of 
temporary total evaluation benefits beyond September 30, 1989 
for right knee surgery convalescence, and entitlement to an 
extension of temporary total evaluation benefits beyond July 
31, 1990 for left knee surgery convalescence.  The Board also 
found that new and material evidence had been presented to 
reopen the claim of entitlement to service connection for a 
low back disability.  The issues of entitlement to an 
evaluation in excess of 10 percent for chondromalacia of the 
right knee, entitlement to an evaluation in excess of 20 
percent for chondromalacia of the left knee, and entitlement 
to service connection for a low back disability were remanded 
to the RO for additional development of the record.  

VA treatment records dated in 1997 reflect notations of range 
of motion in the knees from zero to 90 degrees slowly and 
mild bilateral effusion.  An August 1997 clinical record 
notes that the veteran twisted his right knee during a fall.  
The veteran reported that his knee gave out while going down 
stairs.  It was noted the veteran had no current private 
medical doctor and had not seen a physician in five years.  
The veteran was prescribed anti-inflammatory medication and 
ice treatment.  

Upon VA examination of the joints dated in November 1997, the 
examiner noted that the veteran's claims folder was not 
available for review.  The veteran reported experiencing 
pain, stiffness, and soreness in his knees.  He described his 
pain as constant and sharp, as if his knees wanted to give 
way or lock.  The veteran reported his right knee as worse 
than the left.  His symptoms were noted as aggravated by 
weather changes, walking, going up and down stairs, and being 
overweight.  Elevation of the legs was noted as decreasing 
his symptomatology. 

Physical examination of the right knee revealed no effusion 
by milking and ballottement techniques.  There was some 
tenderness on palpation over the medial and lateral joint 
lines.  The medial and lateral collateral ligaments were 
without laxity to stress testing, both straight and in mild 
flexion.  There was no crepitance with range of motion and 
there was no erythema.  Range of motion of the right knee was 
noted as from zero to 115 degrees flexion with extension to 
zero degrees.  Physical examination of the left knee revealed 
no effusion by milking or ballottement techniques.  There was 
some pain over the medial and lateral joint lines and there 
was crepitance with range of motion testing.  There was no 
erythema.  The medial and lateral collateral ligaments were 
without laxity to stress testing, both straight and in mild 
flexion.  Range of motion of the left knee was noted as zero 
to 105 degrees flexion with extension to zero degrees.  
Muscle strength was noted as 5/5 throughout.  

Tentative diagnoses of a history of bilateral knee 
degenerative joint disease and a history of degenerative 
joint disease/lumbosacral spine, questionable herniated 
nucleus pulposus were noted.  A December 1997 addendum to the 
examination report reflects that radiological examination of 
the knees conducted in November 1997 did not support a 
finding of degenerative joint disease of both knees. 

Upon VA examination dated in April 1998, the examiner noted 
that the records had been discussed with the veteran during 
the examination.  The veteran reported weakness in both 
knees, generally worse on the right than the left, and giving 
way three to four times per week.  The veteran also reported 
some swelling and incoordination.  He reported that his knees 
hurt with a throbbing type of pain, even when lying down.  
Current treatment was noted as 600 milligrams of Ibuprofen 
three times a day as needed.  The veteran reported flare-ups 
with increased activity or weather changes.  It was noted the 
veteran used a cane and a knee brace.  Physical examination 
of the left knee revealed flexion from zero to 125 degrees 
when lying on the table with no weight on his knees.  There 
was hyperextension from zero to about 5 degrees, which was 
somewhat painful.  There was pain with any type of twisting 
motion to determine laxity.  Drawer sign was negative but 
crepitus was felt with movement of the knee.  

Physical examination of the right knee showed flexion from 
zero to 125 degrees.  The knee was painful even when lying 
flat.  Hyperextension was zero to about 8 degrees and the 
veteran was not able to stand any type of twisting motion to 
determine laxity.  Drawer sign was negative but crepitus was 
both felt and heard.  Radiology reports of the knees showed 
no evidence of fracture, dislocation, or effusion.  There 
were some slight degenerative changes of both patellae with 
tiny periarticular osteophytes.  The examination report also 
notes mild medial and lateral joint line discomfort in both 
knees.  Both patellae were freely mobile with complaints of 
unwillingness to do patellar apprehension beyond that.  There 
was a 1+ anterior drawer sign, a 1+ Lachman sign, and a 
negative McMurray sign in the right knee and lest than 1+ 
anterior drawer sign and Lachman in the left knee.  McMurray 
testing was negative in the left knee.  There was no erythema 
of either lower extremity noted and no increased heat.  
Crepitance in the left knee was increased with weight bearing 
and motion.  The knees were stable to varus and valgus stress 
"on full extension at 30 degrees of flexion."  Relevant 
diagnoses of status post-bilateral anterior cruciate ligament 
repair and realignment of patellae with slight degenerative 
changes of both patellae, with tiny periarticular 
osteophytes, and a past history of bilateral chondromalacia 
of the knees was noted.  It was noted that the veteran could 
be expected to have a moderate degree of pain on use of his 
knees, but his excessive weight also significantly impacted 
the pain in his knees.  The examiner noted the veteran had no 
loss of motion in his knees, nor did they disclose any 
weakened movement, but it was reasonable to assume that he 
would have excess fatigability secondary to his prior 
surgeries and degenerative changes.  The examiner also noted 
that there was no incoordination of the knees seen on 
examination.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

These regulations include 38 C.F.R. §§ 4.1 and 4.2 which 
require the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See 38 C.F.R. §§ 4.45 and 4.59.  

The veteran's service-connected right and left knee 
disabilities are currently evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5014-5260.  The service connected 
right knee disability is evaluated as 10 percent disabling 
and the service-connected left knee disability is evaluated 
as 20 percent disabling.  The veteran contends that both of 
his knees warrant a higher evaluation than that currently 
assigned.  

Diagnostic Code 5014 applies to osteomalacia and provides 
that such is evaluated based upon limitation of motion of the 
affected part, like degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion of the 
knee is contemplated by Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is limited to 60 degrees.  Flexion 
limited to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for flexion limited to 30 
degrees.  A 30 percent evaluation is assigned where flexion 
is limited to 15 degrees.  Diagnostic Code 5261 provides for 
a zero percent evaluation where extension of the leg is 
limited to five degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 
15 degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation. 

Consideration must also be given to Diagnostic Code 5257, 
which contemplates other impairment of the knee, recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  Moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  
Severe recurrent subluxation or lateral instability of the 
knee warrants a 30 percent evaluation.  A 30 percent 
evaluation is the maximum evaluation allowed under this 
diagnostic code.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The medical evidence of record does demonstrate impressions 
of moderately severe to severe chondromalacia of the patella 
in both knees.  In a June 1989 statement, Dr. A. P. indicated 
that the veteran's knees demonstrated severe subluxation with 
nearly complete loss of the joint surface.  In June 1992, Dr. 
A. P. stated that the veteran had significant lateral 
instability and opined that the veteran fell within the 
category of severe recurrent subluxation or lateral 
instability.  In December 1992, Dr. A. P. noted that the 
veteran's clinical records dated from 1986 showed six 
references to instability and dislocations in the patello-
femoral joint.  The October 1994 VA examiner opined that the 
veteran did appear to have a significant disability that was 
likely to worsen with time.  Finally, upon VA examination in 
April 1998, the examiner noted pain with any type of twisting 
motion to determine laxity.  He also noted that crepitus was 
felt and heard with movement of both knees. 

The Board recognizes that some VA examination reports 
indicate stable ligaments in the veteran's knees with no 
laxity.  However, in light of the aforementioned evidence, 
particularly the statements of Dr. A. P., the veteran's 
private orthopedist, and the testimony adduced at the 
veteran's personal hearing, and resolving all doubt in the 
veteran's favor, the Board finds that the medical evidence of 
record more nearly approximates a finding of severe recurrent 
subluxation and lateral instability in both the right and 
left knees.  Thus, a 30 percent evaluation is warranted for 
the service-connected right knee disability and also for the 
service-connected left knee disability under Code 5257.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Esteban v. Brown, 6 Vet. App. 259 (1994), 
that separate evaluations for a disability under different 
diagnostic codes do not violate the prohibition against 
pyramiding (38 C.F.R. § 4.14); the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other condition.  See also VAOPGCPREC 23-97.  

Thus, although the veteran's knee disabilities are already 
evaluated under the provisions of Code 5257, the regulations 
and the law provide for separate ratings for symptoms due to 
coexistent arthritis in his knees.  As set forth above, 
38 C.F.R. §§ 4.45 and 4.59 provide that painful motion of a 
joint due to arthritis following a healed injury is entitled 
to at least the minimally compensable rating for the joint.  

The April 1998 VA examination report noted flexion in the 
left knee from zero to 125 degrees and hyperextension from 
zero to about five degrees.  The right knee showed flexion 
from zero to 125 degrees and hyperextension from zero to 
about 8 degrees.  This evidence is fairly consistent with 
earlier evidence of record, specifically VA medical 
examinations dated in October 1994 and November 1997, which 
have demonstrated range of motion in the right knee from 0 or 
5 degrees of hyperextension to 115 degrees flexion, and range 
of motion in the left knee from 0 or 5 degrees of 
hyperextension to 105 degrees flexion.  Although those 
findings do not reflect normal range of motion of either knee 
(see 38 C.F.R. § 4.71a, Plate II), the demonstrated 
limitation of motion does warrant a compensable rating under 
either Code 5260 or Code 5261.  The veteran has consistently 
complained, however, and several examiners, VA and private, 
have noted that motion of both knees causes pain.  

Therefore, considering the provisions of § 4.59 and the fact 
that Code 5257 does not contemplate consideration of 
limitation of motion or even pain, the Board finds that a 
separate 10 percent rating (the lowest compensable rating 
under either Code 5260 or 5261) is warranted for slight 
painful motion of each knee.  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also VAOPGCPREC 9-98 (August 14, 
1998).  The Board recognizes the objective findings of pain 
on movement as well the April 1998 VA examiner's statement 
that it was reasonable to assume that the veteran would have 
excess fatigability secondary to his prior surgeries and 
degenerative changes.  The examiner also noted that there was 
no evidence of weakened movement or incoordination of the 
knees seen on examination.  However, the Board has already 
considered this evidence of increased functional impairment 
in assigning 30 percent ratings for the veteran's knee 
disabilities under Code 5257 and separate 10 percent ratings 
for the disabilities under Codes 5260, 5261.  Thus, the Board 
concludes that an additional evaluation due to functional 
disability is not warranted.  

In conclusion, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports as well as private treatment 
records and private medical opinions in addition to the 
testimony of the veteran and his wife and son.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased evaluations 
of the service-connected right and left knees.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Additionally, the veteran was afforded a RO hearing 
in August 1989.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand concerning the 
issues related tot he veteran's knees would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  


ORDER

Entitlement to a 30 percent evaluation for a left knee 
disability due to instability and recurrent subluxation is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a 10 percent evaluation for painful limitation 
of motion in the left knee is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a 30 percent evaluation for a right knee 
disability due to instability and recurrent subluxation is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a 10 percent evaluation for painful limitation 
of motion in the right knee is granted, subject to the law 
and regulations governing the payment of monetary benefits.  


REMAND

In regard to the issue of entitlement to service connection 
for a low back disability, relevant service medical records 
reflect complaints of low back pain in November 1968 
following an automobile accident in April 1968.  Radiological 
testing was noted as negative and physical examination 
revealed full range of motion and no spasm.  Acute muscle 
strain with decreased range of motion in the back was noted 
in January 1969.  An impression of mild low back strain was 
also noted in October 1969.  Range of motion and straight leg 
raising were noted as normal, but there was some mild 
tenderness in the low back area.  Continued complaints of low 
back pain were noted in April 1970 and June 1970 with an 
impression of chronic low back pain.  Low and mid back pain 
was also noted in April 1971.  A clinical record dated in 
October 1979 noted complaints of pain due to back strain with 
an assessment of severe sprain.  The veteran complained of 
back pain upon VA examination in September 1980; however, no 
findings related to back pain were noted.  

Post-service medical records include a September 1988 VA 
examination report which notes that the veteran was unable to 
bend properly for lifting and used his back for lifting.  A 
November 1988 private medical evaluation indicates that the 
veteran injured his back at work while lifting and turning.  
The examiner noted the veteran was predisposed to low back 
injury as a result of his continuing knee and left foot 
disabilities.  A private chiropractic statement dated in 
March 1989 states that the veteran's case was complicated by 
a pre-existing knee injury which altered his lower extremity 
biomechanics to the degree that it might be a factor in 
complicating his low back pain and predispose him to injury.  

The veteran was afforded a VA examination of his back in 
April 1998.  However, the examination report is internally 
inconsistent in that it initially gives a relevant diagnosis 
of status post-back injury on the job with aggravation from 
favoring knees and chronic knee pain and ends with an opinion 
(from a different examiner?) that the veteran's back 
disability was not caused by his service-connected 
chondromalacia patella and it was not reasonable to assume 
that it had been aggravated by the bilateral knee 
disabilities.  

In light of the contradictory state of the record, the Board 
is of the opinion that a VA examination by two orthopedic 
specialists is necessary to enable the Board to render a 
final determination as to this issue.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Such a medical opinion is also 
necessary pursuant to the VCAA.  

Accordingly, the case as to this issue is, regretfully, again 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers who have treated 
him for his back disability since April 
1998.  After securing any necessary 
signed releases from the veteran, copies 
of any available records that are not 
already of record should be obtained and 
associated with the claims folder.

2.  The veteran should be afforded a VA 
examination by two orthopedic specialists 
to determine the current nature and 
etiology of his back disability.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners in conjunction with 
completion of the examination report.  
All necessary tests or studies should be 
completed and all findings must be 
reported in detail.  The examiners are 
requested to identify any disability 
currently present in the veteran's back.  
The examiners are also requested to 
render an opinion as to whether it is at 
least as likely as not that any such back 
disability is related to the symptoms and 
clinical findings noted in service.  If 
any current back disability is not 
related to any incident of military 
service, the examiners are requested to 
render an opinion as to whether it is at 
least as likely as not that the back 
disability was caused by or increased as 
a result of his service-connected right 
and left knee disabilities.  If the back 
disability was not caused by, but was 
increased by the service-connected knee 
disabilities, the examiners should, to 
the extent possible, express an opinion 
as to the degree of additional disability 
over and above the previously existing 
degree of disability, expressed in 
additional limitation of motion or other 
additional functional impairment.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND and the VCAA.  If not, the 
RO should implement corrective action.

4.  The RO should then again consider the 
issue of entitlement to service 
connection for a low back disability, to 
include consideration of direct service 
connection, secondary service connection, 
and aggravation pursuant to Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  The Board notes that the veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

 

